Title: To Benjamin Franklin from Anne-Robert-Jacques Turgot, Baron de lâ€™Aulne, 29 September 1778
From: Turgot, Anne-Robert-Jacques, baron de l’Aulne
To: Franklin, Benjamin


Ce Mardi 29 Septembre [1778].
Mr. Turgot fait mille compliments a Monsieur Franklin et le prie d’ajouter au plaisir qu’il doit lui faire de diner demain chéz lui, celui de proposer a Mr. Franklin le jeune et a Mr. Adams de lui faire le meme honneur.
 
Addressed: A Monsieur / Monsieur Franklin / Ministre plenipotentiaire / des Etats unis / A Passi
